Title: Josephus B. Stuart’s Account of a Visit to Monticello, 24–25 December 1816
From: Stuart, Josephus Bradner
To: 


          Tuesday 24th December 1816.
          
           After breakfast proceeded to Mr Jeffersons—spent the day with him. Mrs Randolph & miss daughter Helen  (Granddaughter) The situation is delightfull—the prospect more extensive & diversified than any I ever saw—on the one hand you can see to Harpers ferry 110 miles—on the other the Pyramid (so called) 40 miles,
          
          The day fine—the great man communicative, & the following is a summary of  his observations on general subjects.—
          This country at present is governed by an aristocracy in which the great mass of the people have no voice.
          
           In many of the states & also in the general goverment the constitutions should be so amended as that all offices should emenate directly from the people. Public officers at home & abroad should be well supported.—{He is in favor of Pickens amendment to the constitution}. This Country is most  likely to have its Constitution undermined by a great national debt: which already is double to what he ever thought it would be.—He wishes the Constitution so amended that every century age (say 20 years) shall pay off their own debts, then ways & means would be provided — at the same time—No State Banks, which by the by the General Goverment have the power to put down.
          
           but have 2 national banks—one to receive specie & give drafts  to facilitate exchange at par, The other a more general Brokers establishment to advance money on bills or notes, deducting the Interest, & adding a reasonable per cent, by way of premium.
          
           This of course would exclude every thing but specie from circulation, but in time of War to meet exigencies,  the goverment could issue ten millions per ann— of Treasury notes, payable  ten per cent annually & in this way carry on a war to any extent. England he thinks has expended the fee simple of her whole Island, & that no palliative will save her from a revolution, which he wishes for most ardently.
          
          He rejoices at the result of the Battle of Waterloo, as it saved France from a long  reign of military despotism which Napoleon would have established if he had been victorious, now France suffers but her present sufferings are the prelude to her final emancipation—not that she will be a republic—but an elective monarchy which is all she is capable of—& this will probably be the Duke of Orleans.—Germany also is nearly ripe for a revolution—
          Napoleon he considers as a hard character.—The Emperor Alexander as one of the best of men.
          
           he related circumstances relative to this goverment to prove this.—
          
          He is a great friend to Genl Wilkinson, & knows no one thing he ever did amiss.—Rather cast a censure on Madison, but spoke highly of Monroe Whose knowledge of human nature he thinks unequalled
          
           Has a correct opinion of Tompkins—spoke well of Clinton—thinks old John Adams honest but had bad advisers—J Quincy a learned man, & reformed monarchist. would act for  the best interests of his country.—
          Mr J. considers us as navy mad—we want in peace only the nest egg of a navy.—He fears it will yet dictate to the nation. Mr J. is opposed to a standing Army & military schools, only so far as may be necessary to teach the Rudiments of the science to a few who on an emergency should constitute our officers.—He thinks the late war has got up too much of a war spirit in this country, which may lead us into difficulties; we have nothing to do with wars but such as are offensive—
          Restrnt of Commerce to proper limits—let us be an agricultural, & so far as may be proper as or necessary for our own purposes a manufactoring people—Extend good faith to all  nations for never should have any other than a war of defence, which would seldom occur.—
          We have made too much noise about our  exploits, & turned  molehills into mountains—the mania has pervaded the nation, & the worst consequences may follow—Let us have one or two more wars—continue our present strain of eulogy on ourselves, & bestow  the same high marks of distinction on the officers, & it will be but a little time, ’till we must bid farewell to our Republic, & accept in return, a military despotism, or at best, an elective monarchy.—Mr J says the Treasury departnt—since Gallatin left it has been wretchedly managed.—That Marshall is destitute of principal.
          
          Mr J. Reads without glasses.
          
          as to commerce we want no more than to take away our produce & bring back what we really stand in need of from other countries.—We ought to manufacture all our own clothes.—& not be too proud to wear them.—He had on a blue quaker coat, blue cloth vest, olive cotton cordyroy breechses with horn buttons on the whole—all homemade.—Has his cloth manufactrured at Wilmington N.C—He has the most despicable opinion of the Eastn Federalists—& particularly of Otis.—He thinks however that the great mass of the Federalists are real friends to their country—His House is a  & not yet compleated. I was disappointed in it.—His principal curiosities are of the Indian Kind.—He appears principally devoted to his estates, & spends 3 months of each year at Bedford where he has a plantation.
          
          He is now 74 73.—not much grey—his teeth apparently good—a great eater.—drinks French wines only.—
           enjoys good health.
          
           He commenced here in 1768—His father lived here before him.—Tobacco has gone by in this part of the  country wheat is the principal crop which brings from 5 to 20 Bushels the acre, lands north about  20 the acre on an average.—He wishes to see the draw back act repealed.—I presented him with some Gypsum from New York, & a grapeshot from the field of Waterloo.—
          He complains that he has outlived his generation—that go where he will he knows no one:—except now & then an old grey head tottering on the verge of the grave.—He is not as well informed of the improvements in the northern states, as to roads, Bridges—steam Boats—stages, & particularly manufactories as I had anticipated.—His Greatest solicitude is to see England revolutionized before his Death, We had a conversation on the subject of  Louisiana, & the importance of that purchase:—He appears anxious to have me spend some time with him, & miss Randolph really insists upon it: but I shall depart tomorrow. T. M. Randolphs family reside constantly at M.
          
          T.J.R. has lately married miss Nicholas & resides between his father & Grandfather.
          
           The weather is as mild as the first of October at Albany Mr J. is extremely awkward & ungracefull in his manner—His house servants are all mulattoes.
          
           Quere? His Venus is admirable.
          Wednesday 25th Decr—wrote N. S. I. Lovett, & Frances Stuart & M. .
          
          Charlottsville 2 m w of—mr J. is the county town of Albemarle County—a mere village.—
          Mr Jefferson considers this country as labouring under a great degree of Religious fanatacism. That freedom of conscience is less tolerated here than on the Continent of Europe, for tho we have no spanish inquisition, yet we have what is worse, an Inquisition of public opinion! That our Bible societies & foreign Missionary-Societies are not only impolitick, but unjust;  for they carry misery & wretchedness into every country where they are introduced, as the proselytes are rejected from all society as outcasts.—what said he, would we say if Mahometans, with their alcoran, or even Roman Catholicks with their Vaticcan Bibles were to inundate our Country?—& shall we arrogate to ourselves that we are right &  all the world beside are wrong?—this surely does not look like allowing every man to worship God in his own way.—Further this fanatacism of the day, will have an injurious effect on this country as it will tend to extend the empire of Bigotry & superstition, which are hostile to a Republic, which is based on liberality of sentiment, & a general diffusion of knowledge. In the evening took my departure, drove 22 miles one Horse died.—Very warm weather.—Bad roads.—
        